Citation Nr: 1702398	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  10-02 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residual numbness and pain from a spider bite.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant, his spouse, and his mother-in-law


ATTORNEY FOR THE BOARD

S. Dow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to November 2000.

This case comes before the Board of Veteran's Appeals (Board) from a December 2008 rating decision by the United States Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.

In August 2011, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The case was previously before the Board in November 2011 and January 2014.  There has been substantial compliance with the remand instructions and the Board may proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

In an August 2016 rating decision, the Veteran was granted service connection and a noncompensable rating for a left lower extremity scar from a spider bite.  Thus, the claim before the Board is limited to residuals, other than a scar.   


FINDING OF FACT

The preponderance of the competent evidence of record is against a finding that the Veteran has residuals other than the scar as a result of the in-service spider bite.  


CONCLUSION OF LAW

The criteria for service connection for numbness and pain due to a spider bite have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be established by chronicity or continuity of symptoms for certain chronic conditions. 38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013). 

The Veteran contends that he suffers pain and numbness in his left leg as residuals from a brown recluse spider bite that occurred during service while aboard the USS Antietam.  Service treatment records (STRs) show that the Veteran was treated for an unresolved left leg insect bite in June 2000.  In July and August 2000 the STRs show that the Veteran had unresolved cellulitis, tenderness, and scabbing from the bite.  The Veteran's October 2000 separation physical examination indicates that he had a scar on his leg.  Physical examination of the lower extremities was otherwise normal and no pertinent defects, diagnoses or significant interval history was noted.  On the contemporaneous Report of Medical History, the Veteran did not report any complaints.

Post- service VA outpatient treatment records from the Portland VA Medical Center show the Veteran was seen in February 2009 to establish care with a new provider.  He described a history of left lower leg pain since a spider bite in service.  Physical examination of the left leg showed a scar.  The assessment was left lower extremity weakness.  The primary care physician contacted an infectious disease physician who responded that the skin lesions were exclusively due to CA-MRSA, and noted that the Veteran's condition likely had no relation to the brown recluse spider bite.  The Veteran was seen at the same facility in March 2009 and was assessed by a physical therapist with chronic soft tissue irritation, pain, and tightness in his left leg resulting from the spider bite.  

A July 2014 outpatient treatment records show that the Veteran came for a follow up visit where the doctor stated that the presentation of leg pain was puzzling.  An x-ray conducted in June 2014 shows soft tissue of the left leg as unremarkable.  The report showed no evidence of abscess and the impression was that of a normal left leg.  The doctor was unable to provide any diagnosis for the left leg and discussed a plan for treatment of pain with the Veteran.

In May 2016, in following with instructions provided in the January 2014 Board remand, a medical opinion was provided.  The VA examiner stated that the left lower extremity pain in this case was poorly understood and noted that no clear diagnosis had been provided by his treating doctors.  The VA examiner explained that the Veteran's condition could not be linked to his time in military service or the insect bite incurred in military service because the spider bite had resolved and not recurred.  The examiner specifically referred to the STRs and the separation examination and medical history which were normal.  

Upon review of the evidence, the Board finds that competent evidence weighs against a finding of a current diagnosis resulting from the presented symptoms of pain and numbness presented throughout the appeal period. Accordingly, the Board must deny service connection for residual numbness and pain from a spider bite. See 38 C.F.R. §§ 3.102, 3.303; Brammer v. Derwinski, 3 Vet. App. 223  (1995).

STRs detail a spider bite and treatment during service; however, no pertinent diagnosis was noted at separation and the Veteran did not report any complaints.  A VA physical therapist assessed soft tissue irritation and tightness in the lower left extremity in March 2009 and related that to the history of spider bite in service.  However, the Board finds that evidence is outweighed by other opinions of record.  The February 2009 infectious disease doctor stated that any ulcerative skin lesions on the Veteran were contributed solely to CA-MRSA.  The Board points out that physical examination of the skin in February 2009 did not show any findings other than a scar.  Both the February 2009 physician and the May 2016 VA examiner who provided that the scar on the lower left leg is the only residual of the spider bite have greater medical knowledge and understanding of the Veteran's medical history than the physical therapist who made the March 2009 statement.  The March 2009 medical assessment appeared to be based upon the Veteran's reported history rather than a review of the record.  The Board places weight on medical opinions based upon the level of medical knowledge and training of physicians.  

In support of the claim, the Veteran submitted an article that residuals including deep scarring, pain, and necrosis may reappear months or possibly even years after being bitten by a brown recluse spider.  However, there is no post-service medical evidence of deep scarring or necrosis reappearing on the lower left leg and x-rays conducted are unremarkable.  The VA examiner in the May 2016 opinion stated that the spider bite has resolved and there has been no recurrence.  

The Board notes that pain is not analogous to disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). While the Veteran has complained of symptoms related to his in-service spider bite, there is no indication of diagnosed residuals manifested by numbness and pain of the lower left leg. To that extent, the Veteran is already in receipt of service connection for a left lower extremity scar status post spider bite, and has thus already been compensated for the established residuals that have been medically related to his in-service injury.  

Furthermore, while the Veteran is competent to state that he suffers from pain and numbness of the left lower extremity, he is not competent to provide a medical diagnosis of relating such symptoms to his service-connected spider bite, and the competent medical evidence weighs against such a conclusion. Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

Accordingly, based on the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection.  The Veteran does not have a current diagnosis of a lower left leg disorder.  Thus, the claim of service connection for residual numbness and pain from a spider bite must be denied.  


ORDER

Entitlement to service connection for residual pain and numbness from a spider bite is denied.



____________________________________________

M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


